                      Case 18-50489-CSS      Doc 378     Filed 03/26/21       Page 1 of 1


                                                                Party
                                                                Representin
First Name   Last Name     Email                                g            Firm Name
                                                                Plaintiff
Michael      Farnan        mfarnan@farnanlaw.com                Trust        Farnan LLP
                                                                             Morris, Nichols, Arsht
Curtis       Miller        cmiller@morrisnichols.com            Repsol, S.A. & Tunnell LLP
                                                                Liquidating Womble Bond
Morgan       Patterson     morgan.patterson@wbd-us.com          Trust        Dickinson (US) LLP
                                                                             Weil, Gotshal &
Corey        Berman        corey.berman@weil.com                Repsol, S.A. Manges LLP
Matthew      Nicholson     matthew.nicholson@whitecase.com      Trust        White & Case


                                                                Occidental/
                                                                Member of
                                                                Liquidating
                                                                Trust
                                                                Oversight     Richards Layton &
Mark         Collins       Collins@rlf.com                      Committee     Finger
Chris        Shore         cshore@whitecase.com                 Trust         White & Case
Peg          Brickley      peg.brickley@wsj.com                 interested    WSJ
                                                                Reorg
                                                                Research,
Karen        Leung         legal@reorg-research.com             Inc.          Reorg Research, Inc.
                                                                Media
Steven       Bodzin        steven.bodzin@reddintelligence.com   observer

                                                                YPF
Matthew      McGuire       mcguire@lrclaw.com                   Defendants Landis Rath & Cobb
Interested   Party         interested.party@gmail.com           N/A

                                                                             Weil, Gotshal &
Lara         Bach          lara.bach@weil.com                   Repsol, S.A. Manges LLP
                                                                             Weil, Gotshal &
Edward       Soto          edward.soto@weil.com                 Repsol, S.A. Manges LLP
